DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16, 31, 33, 37, 46, and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues even if the transmission modes described in Xiao could be interpreted as the narrowband and wideband bandwidth values of independent claim 38, Xiao would still fail to teach or suggest increasing from a first narrowband value to a second narrowband value that is different than the wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the wideband value. Thus, Xiao fails to teach or suggest receiving “a message comprising an indication of a wideband bandwidth value, wherein the wideband bandwidth value is greater than the narrowband bandwidth value” and “increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value” as recited in amended independent claim 38.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The cited portions of Hwang do not teach or suggest “increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Xiao, Hwang or Chen does not specifically teach wherein increasing the . . . narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Yi does not describe increasing a narrowband to a second narrowband. Yi states that “the NB-LTE UE receives an offset between a center frequency of a system bandwidth and a center frequency of a narrowband from the network.” /d. § [0166]. The UE described in Yi may then “receive[]| the DL transmission from the network based on the offset.” /d. § [0167]. That is, Yi describes a case in which a UE identifies a narrowband on which to communicate with the network based on an offset between a center frequency of an entire system bandwidth, and a center frequency of a single narrowband. Identifying a narrowband within a system bandwidth is not the same as increasing a narrowband bandwidth value form a first value to a second value. Yi makes no mention of doing so based on an overlap. Therefore, Yi fails to teach or suggest “increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value” as recited in amended independent claim 38.
The Examiner respectfully disagrees.
Paragraph 0036 states “Further, in the description below, a case where system bandwidth of available cells is larger than bandwidth that new category narrowband UEs can support may be assumed. For the new category UE, it may be assumed that only one narrow-band is defined. In other words, all narrow-band UE shall support the same narrow bandwidth smaller than 20 MHz. It may be assumed that the narrow bandwidth is larger than 1.4 MHz (6 PRBs). However, the present invention can be applied to narrower bandwidth less than 1.4 MHz as well (e.g. 200 kHz), without loss of generality”.  The citied section indicates the noted overlap and size of NB 1.4Mhz which is an increase over 200
The Examiner’s interpretation appears to be consistent with the Applicant’s original disclosure – original written description paragraph 0061. This particular limitation appears to be described only in a few locations. The Applicant is invited to specifically point out as detailed as possible the manner in which this limitation is accomplished to assist the Examiner with any misinterpretations.
Dependent claims 39, 41, and 43 each depend from one of independent claims 38, 40, and 42, and are therefore not allowable for at least the same reasons that independent claims 38, 40, and 42 are not allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US Patent Pub. No.: 2012/0003, hereinafter, ‘Xiao’ in view of Hwang et al. US Patent Pub. No.: 2018/0248668 A1, hereinafter, ‘Hwang’ and further in view of Chen et al. US Patent Pub. No.: 2011/0090809, hereinafter, ‘Chen’ and further in view of Yi et al. US Patent Pub. No.: 2018/0270008, hereinafter, ‘Yi’
Consider claims 38(40, 42 and 44 is also met based on the corresponding Means, Processing, Memory and CRM noted in 0048 ), Xiao teaches a method for wireless communication at a wireless device, comprising: identifying a narrowband bandwidth value (i.e., identifying NB and WB transmissions as noted in at least figure 2 via the BS or the terminal); receiving, based on the narrowband bandwidth value, a message comprising an indication of a wideband bandwidth value(i.e., this is met by the transmission mode notification that notifies a narrow bandwidth value or a wide bandwidth value-0025 figure 2 and 0041– also noting that the first bandwidth may already be agreed upon based on the dual mode station capable of working in both a WB TX mode and a NB Transmit mode -0003 ), wherein the wideband bandwidth value is greater than the narrowband bandwidth value (i.e., WB is greater than NB); modifying the narrowband bandwidth value based on the wideband bandwidth value; and receiving downlink transmissions based on the modified narrowband bandwidth value following receipt of the message(e.g., the transmission mode notification is sent based on the network resource condition – 21 – figure 2 and since the network or UE resources may change based on the power consumption and current capability of the UE- therefore this limitation is also met by 25 of figure 2 ). 
 Xiao teaches that Bandwidth can be modified.  The instant application specifies the value of bandwidth being modified.  It is the Examiner’s position that Xiao would actually meet this limitation since the key element is the ability to change the bandwidth. The value in which the bandwidth to/from is essentially a design choice and this can be accomplished with the teachings of Xiao. In other words, given the teachings Xiao it is clear that one would have the appropriate teachings to modify a bandwidth (i.e., increase/ decrease).  For sake of advancing prosecution the Examiner further presents Hwang.  Xiao does not specifically include means for increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is a fraction of the wideband bandwidth value.
In analogous art, Hwang teaches include means for increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value (i.e., that is a fraction of the indicated wideband bandwidth value e.g., see at least 0101, 0102, 0107).
Therefore, it would have been obvious to a person of ordinary skill in the art to include modifying the narrow bandwidth (i.e., increasing) based on the wide bandwidth(e.g., wider bandwidth/ system bandwidth) that is different than the indicated wideband bandwidth value for the purpose of improving transmission performance as suggested by the prior art of record.
 As best understood by the Examiner, the prior art of record does not specifically teach increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is a fraction of the wideband bandwidth value.
In analogous art, Chen teaches increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value based at least in part on an overlap of the wideband bandwidth value (e.g.,  630 of figure 6 [second narrow bandwidth with one extension portion 634 = overlap of 610 which includes 2 extension portions])(note: The Original disclosure does not appear to disclose the details of such an overlapping feature nor does it indicate the limits of narrow versus wideband- e.g., Narrowband is typically 25khz or less in some technologies whereas Narrowband is 180Khz(typically Wideband) in others.  The Applicant is invited to specifically point out any distinctions that the Examiner may be missing.)
 Therefore, it would have been obvious to a person of ordinary skill in the art to include increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value based at least in part on an overlap of the wideband bandwidth value for the purpose of allocating resources as suggested by the prior art of record.
However, based on the Examiner’s current/alternate interpretation Xiao, Hwang or Chen does not specifically teach wherein increasing the  increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value (i.e., In a wide bandwidth system , in order to provide support for narrow band MTC UE, the system provides the ability for UE, MTC UEs etc. to attach where the system bandwidth is even smaller than or equal the bandwidth that the UE can support.  It would also appear that overlap would be interpreted where the narrowbands overlap the wideband. 
In analogous art, Yi teaches  wherein increasing the  increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value (i.e., supporting variable narrow bandwidth UE in wide bandwidth UE coverage area)(e.g., see at least abstract, 0004, and 0036 ).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to	include wherein increasing the  increasing the narrowband bandwidth value from a first narrowband value to a second narrowband value that is different than the indicated wideband bandwidth value, wherein increasing the narrowband bandwidth value to the second narrowband value is based at least in part on an overlap with the indicated wideband bandwidth value for the purpose of enhancing coverage as suggested by Yi. 	Consider Claims 39, 41 and 43, Xiao teaches the claimed invention as noted above wherein modifying the narrowband bandwidth value comprises: increasing the narrowband bandwidth value for at least one of: receipt of a reference signal (RS), time tracking, frequency tracking, signal measurement, or a combination thereof (i.e., increasing a NB value to a WB value - transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation). 
Examiner Note: The original disclosure with respect to the above noted claims merely repeats the language of the claim. In other words, merely a general description. For Example: 0094 indicates The receiver 710 may receive signals or information such as reference signals, control information, or user data associated with various channels (e.g., control channels, data channels, broadcast channels, multicast channels, unicast channels, etc.). Received signals and information may be used by the receiver 710 (e.g., for frequency/time tracking) or passed to other components of the wireless device 705, including the wireless communication manager 720. The receiver 710 may be an example of aspects of the transceiver 925 described with reference to FIG. 9. The receiver 710 may include or be associated with a single antenna or a plurality of antennas.
 	Therefore, it would have been obvious to one of ordinary skill in the art to try to use the increase in narrow bandwidth for at least one of: receipt of a reference signal (RS), time tracking, frequency tracking, signal measurement, or a combination thereof for the purpose of improving communications. Applicant is further reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant is invited to also review JI et al US Patent Pub. No.: 2018/0097607 A1 , which would also meet the claimed limitation if needed.
Claim 1-2, 4-6, 9-10, 12-17, 19-21, 24 -31, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. US Patent Pub. No.: 2012/0003, hereinafter, ‘Xiao’ in view of VOS US Patent Pub. No.: 2018/0054801 and further in view of Chen et al. US Patent Pub. No.: 2011/0090809, hereinafter, ‘Chen’ and further in view of JI et al US Patent Pub. No.: 2018/0097607 A1 and further in view of RYU et al. US Patent Pub. No.: 2020/0367213, ‘RYU’ and further in view of Yi et al. US Patent Pub. No.: 2018/0270008, hereinafter, ‘Yi’
 	Consider Claim 1-2 (16, 31, 37 and 46-47 is also met based on the corresponding Means, Processing, Memory and CRM noted in 0048 ) and 26, Xiao teaches a method  for wireless communication at a wireless device (i.e., transmission mode determination for a wireless terminal), comprising: receiving a first message comprising an indication of a first bandwidth value (i.e., this is met by the transmission mode notification that notifies a narrow bandwidth value or a wide bandwidth value-0025 figure 2 and 0041– also noting that the first bandwidth may already be agreed upon based on the dual mode station capable of working in both a WB TX mode and a NB Transmit mode -0003 ); receiving, based on the first bandwidth value, a second message comprising an indication of a second bandwidth value (e.g., the transmission mode notification is sent based on the network resource condition – 21 – figure 2 and since the network or UE resources may change based on the power consumption and current capability of the UE- therefore this limitation is also met by 25 of figure 2 ), the second bandwidth value supplementing the first bandwidth value (i.e., switching modes from Wideband/Narrowband according to figure 2 ), and wherein the second bandwidth value replaces the first bandwidth value for at least one of: a transmission type, a channel, a symbol period, a slot, a subframe, a frame, or a combination thereof (e.g., see narrowband versus wideband transmission type according to at least figure 2); and receiving downlink transmissions based on the second bandwidth value following receipt of the second message (i.e., If the PRB allocated for the terminal meet the requirements the data transmission to/from the terminal is carried out accordingly -0033). 
 	Xiao does not specify that the first message is a broadcast or RRC message.
 	Xiao teaches in the abstract that “The embodiments of the present invention are mainly applicable to a Long Term Evolution Advance (LTE-A) system”.
 	In analogous art, VoS teaches in at least para 0023 that “Embodiments of the present invention can be used in communication systems such as those based on LTE, in order to provide support for narrowband UEs, for example to allow broadcast signals, channels and/or information to be decodable by both narrowband and wideband UEs.” 
 	VOS further teaches a broadcasting DCI for Wideband and NB devices (e.g., see plurality of broadcasting units noted in at least 0007).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include the first message as a broadcast message to arrive at receiving a broadcast of a first message comprising an indication of a first bandwidth value for the purpose of transmitting DCI as suggested by VOS and based on a finite number of transmission options that include Multicast, Unicast, and Broadcast it would have been obvious to try. As noted above with respect to the RRC  message,  based on the suggestion of applicability in an LTE system and the important role of the RRC protocol in message exchange which include control-plane functions such as broadcast of system information related to access stratum and non-access stratum; paging; establishment, maintenance and release of RRC connection between a user terminal and the E-UTRAN; signaling radio bearer management; security handling; mobility management including UE measurement reporting and configuration; connected mode handover; idle mode mobility control; multimedia broadcast multicast service notification services and radio bearer management for MBMS; QoS management and NAS direct message transfer from NAS to the UE and vice versa, it would have been obvious to try RRC messaging to arrive at the predictable result of “receiving, based on the first bandwidth value, a second-message comprising a radio resource control (RRC) message…”
 	The prior art of record does not explicitly providing the bandwidth values indicated via unicast RRC message.
 	For the sake of clarity and completeness the Examiner respectfully submits where Chen teaches in at least 0086 a UE (e.g., UE 1150, see FIG. 11) may receive an indication of a first system bandwidth from a corresponding eNB (e.g., eNB 1110, see FIG. 11). Here, the indication may be an explicit instruction such as a UE-specific unicast message, e.g., utilizing layer 3 RRC signaling; the indication may be a broadcast message directed to a number of UEs as a point-to-multipoint message; or the indication may be implicitly derived based at least in part on a characteristic of a UE-specific RNTI. In block 1204, the UE may receive an indication of a second system bandwidth from the corresponding eNB. Here, the indication of the second system bandwidth may be provided in a similar fashion as the first indication, to indicate the extent of the extended bandwidth. In block 1206, the UE may communicate with the corresponding eNB based on the first system bandwidth, e.g., the portion of the second bandwidth allocated to the UE.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include providing the bandwidth values indicated via unicast RRC message for the purpose of resource allocation as suggested by the prior art.
 	The Xiao, VOS, or Chen does not specifically teaches receiving an indication of a frequency offset associated with the second bandwidth value; determining a frequency position of the second bandwidth value using the frequency offset.
 	However, In analogous art Ji teaches receiving an indication of a frequency offset associated with the second bandwidth value; determining a frequency position of the second bandwidth value using the frequency offset (e.g., see at least 0021, and 0043-0049 -  “offset information indicating change information of a DL bandwidth. FIG. 4B shows an example where an offset of a DL bandwidth included in DCI is applied according to an embodiment of the present disclosure. Referring to FIG. 4B, offset information according to an embodiment of the present disclosure indicates frequency bands 400a and 400b corresponding to frequency bands allocated to a PUCCH in an existing allocated DL bandwidth”).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include receiving an indication of a frequency offset associated with the second bandwidth value; determining a frequency position of the second bandwidth value using the frequency offset for the purpose of improving bandwidth and mitigating interference.
 	Xiao, VOS, Chen and Ji does not specifically teach the manner in which frequency offsets are handled by RRC messages or receiving downlink transmissions comprising downlink control information (DCI) based on the second bandwidth value following receipt of the second message and interpreting the DCI based on the second bandwidth value. The Applicant’s original disclosure appears to make only one mention of RRC messages  “…The second bandwidth value may supplement the first bandwidth value. In some examples, the second message may include at least one of a system information message (e.g., a SIB or a master information block (MIB)), a broadcast message (e.g., a message transmitted in a PBCH), a unicast message (e.g., a radio resource control (RRC) message), or a resource grant (e.g., a resource grant included in DCI and/or carried over a downlink control channel).”  In other words, RRC messages are only mentioned in passing in the disclosure, representing a seemingly trivial mention, and lacks disclosure of technical information.  In other words, as illustrated in the prior art above, Radio resource control messages (i.e., RRC ) and higher layer signaling can be an effective way of controlling radio resources such as signals.
 	In analogous art, Ryu illustrates the use of RRC messages to indicate frequency offsets (e.g., see at least 0137 – “The base station may transmit information on the different offsets and intervals to the terminal through the MIB, the SIB, or the UE-specific RRC. ). Ryu further teaches receiving downlink transmissions comprising downlink control information (DCI) based on the second bandwidth value following receipt of the second message and interpreting the DCI based on the second bandwidth value (i.e., as best understood by the Examiner -this is met based on 0067 – “where the reception bandwidth of the terminal is different from the system bandwidth, a method of efficiently receiving, by a terminal, a downlink control channel corresponding to the terminal's own bandwidth” - the first terminal may support a first bandwidth or a second bandwidth. In addition, the second terminal may support the first bandwidth or a third bandwidth. The first bandwidth may correspond to the system bandwidth, and the second bandwidth and the third bandwidth may be the same as or different from in size -The first bandwidth to the third bandwidth may mean a bandwidth for receiving a downlink control channel of the corresponding terminal” – 0074 -0075).
Note: If the interpretation of this limitation is incorrect,  the Applicant is invited to specifically point out what is meant by “based on the ..bandwidth value”. In other words, does the value of the bandwidth determine if the DCI can be successfully transmitted or does the bandwidth value determine what the DCI means ? The Examiner has reviewed the originally disclosure, but it appears to merely repeat the claim language.  Within the current context it is somewhat unclear what is meant by interpreting DC information based on a bandwidth value (e.g., a number of specified units). Does this mean that the bandwidth value(i.e., the specified unit) is directly referenced to distinct DCI and thus different bandwidth values correspond to different type of DCI ? in this particular case the limitation would still be met since RYU addresses different UEs that can handle different bandwidths (this further meets the limitation of claim 2 ) and thereby receive DCI accordingly, thus the DCI would be interpreted based on meeting the proper bandwidth.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include frequency offsets that handled by RRC messages or receiving downlink transmissions comprising downlink control information (DCI) based on the second bandwidth value following receipt of the second message and interpreting the DCI based on the second bandwidth value for the purpose of handling DCI.
 	Claims 46-47 includes the same subject matter as 1 (16, 31 and 37) with the additional feature of receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond
to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value; and receiving downlink transmissions based on the second bandwidth value following receipt of the second message.
 	However, Xiao, VOS, Chen, Ji or RYU does not specifically teach receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value; and receiving downlink transmissions based on the second bandwidth value following receipt of the second message.
 	In analogous art, Yi teaches receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value (e.g., see at least 0166 -the NB-LTE UE receives an offset between a center frequency of a system bandwidth and a center frequency of a narrowband from a network. The narrowband may be a bandwidth in which at least one of NB-PBCH/NB-PSS/NB-SSS is transmitted. A location of the at least one of the NB-PBCH/NB-PSS/NB-SSS may not be fixed for the center frequency of the system bandwidth. [0167] In step S110, the NB-LTE UE receives the DL transmission from the network based on the offset. The DL transmission may correspond to a PDCCH for the NB-LTE UE or PDSCH for the NB-LTE UE. A legacy CRS may be used for the PDCCH/PDSCH for the NB-LTE UE. Scrambling of the legacy CRS may change based on a location).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include receiving an indication of a frequency offset associated with the second bandwidth value, wherein the second bandwidth value and the first bandwidth value correspond to different center frequencies; determining, based on the frequency offset, a frequency position of the second bandwidth value; and receiving downlink transmissions based on the second bandwidth value following receipt of the second message for the purpose of enhancing coverage.
 	Consider Claim 17, Xiao teaches wherein the second bandwidth is associated with a device type of the wireless device (i.e., Multimode NB or WB device as in at least 0003) note: VOS also considers the type of device - 0040 	 Consider claims 4 ,19 and 33, Xiao teaches the claimed invention further comprising: receiving, based on the first bandwidth value or the second bandwidth value, an indication of a third bandwidth value, wherein the second bandwidth value and the third bandwidth value are associated with at least one of: different transmission types, different channels, different symbol periods, different slots, different subframes, different frames, or a combination thereof; and receiving downlink transmissions based on the third bandwidth value following receipt of the second message(i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 5 and 20, Xiao teaches the claimed invention further comprising: receiving the indication of the third bandwidth value in the second message or in a third message (i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 6 and 21, Xiao teaches the claimed invention except further comprising: receiving the first message in a physical broadcast channel (PBCH).  	In analogous art, VOS teaches receiving the first message in a physical broadcast channel (PBCH) (e.g., see plurality of broadcasting units noted in at least 0019).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include receiving the first message in a physical broadcast channel (PBCH) for the purpose of transmitting DCI as suggested by VOS.   	Consider claims 9, 24 and 34, Xiao teaches wherein the second bandwidth value is associated with receipt of at least one reference signal (RS), demodulation of control channel or data channel, or combination thereof (e.g., see at least Reference Signal – 0032 and/or data channel used for the data transmission noted in at least 0028-0029).   	Consider claims 10 and 25, Xiao teaches wherein the second bandwidth value is associated with receipt of a data channel, the method further comprising: deriving a third bandwidth value based on at least one of: the second bandwidth value, a data channel grant, or a combination thereof, the third bandwidth value associated with receipt of a reference signal (RS) for demodulation of the data channel(i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 12 and 27, Xiao teaches wherein the second bandwidth value is associated with receipt of a control channel, the method further comprising: determining, based on the second bandwidth value, at least one of: a third bandwidth value associated with receipt of a reference signal (RS) for demodulation of the control channel, a set of physical downlink control channel (PDCCH) resources to be monitored, or a combination thereof(e.g., - receipt of the data channel and the DCI is met by at least 0045 the message includes transmission power, number or PRBs etc. and therefore meets the claimed limitation – Network resource is factored based on reference signaling noted in at least 0031-0032).  	Consider claims 13 and 28, Xiao teaches the claimed invention except wherein the second bandwidth value is associated with receipt of a control channel, the method further comprising: identifying a candidate message for blind decoding based on the second bandwidth value.  	In analogous art, VOS teaches wherein the second bandwidth value is associated with receipt of a control channel, the method further comprising: identifying a candidate message for blind decoding based on the second bandwidth value (e.g., see at least 0037).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include wherein the second bandwidth value is associated with receipt of a control channel, the method further comprising: identifying a candidate message for blind decoding based on the second bandwidth value for the purpose of transmitting DCI as suggested by VOS.
 	Consider claims 14, 29 and 36, Xiao teaches receiving downlink transmissions based on at least one of the first bandwidth value or a third bandwidth value following receipt of the second message, wherein the received downlink transmissions comprise a channel, and a reference signal for the channel, received based on: different bandwidth values, different frequency positions, or a combination thereof(i.e., transmission mode message noted in 0045 and reselection of NB or WB based on resources- this is met by continually modifying the transmission mode based on resource and power conservation).  	Consider claims 15 and 30, Xiao teaches the claimed invention except implicitly deriving the indication of the second bandwidth value from the second message value.  	In analogous art, VOS teaches implicitly deriving the indication of the second bandwidth value from the second message (i.e., multiple broadcast signal units are transmitted across multiple frequency units)
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include implicitly deriving the indication of the second bandwidth value from the second message based on the device type being NB or WB for the purpose of transmitting DCI as suggested by VOS.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646